Citation Nr: 1011585	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-20 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in December 2009.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

At a December 2009 Board hearing, the Veteran stated that as 
a weapons specialist in the military he wore asbestos gloves 
on a daily basis when handling machine rounds in closed, 
unventilated rooms.  The Veteran alleges that he was never 
exposed to asbestos after service employed as an ironworker.  
He and his coworkers have been tested for asbestos and he 
claims he is the only individual who has tested positive for 
asbestosis.  The Veteran and his wife testified that 
evaluations for asbestosis according to a "B Reader" are 
more accurate.  See Board Hearing transcript, dated December 
2009.

The Veteran submitted a private treatment record from Dr. R. 
C. Bernstein, his private medical doctor, which reported that 
according to a B Reader based on a December 2000 x-ray, there 
were presences of parenchymal and pleural abnormalities 
consistent with pneumoconisis.  See Dr. R. C. Bernstein 
private treatment record, dated December 2000.

In December 2005, the Veteran underwent a VA examination.  
The VA examiner noted Dr. Bernstein's private treatment 
report and its finding but noted there was no key to 
interpret the radiograph.  Upon review of a chest x-ray 
performed in November 2004 the "heart, mediastinum, lungs, 
pulmonary vessels, and pleural surfaces [were] unremarkable.  
Repeat radiograph [in November 2005 found] oblique chest x-
ray unremarkable as the report.  No interval change in the 
appearance of the heart, aorta, mediastinum or lungs."  The 
VA examiner opined that the two x-rays "do not demonstrate 
any radiographic suggestions of pleural thickening or 
calcifications that may be related to asbestos exposure."  
See VA examination, dated December 2005.  

Dr. J. J. Cuffe, the Veteran's private medical doctor, 
reported "no definite acute infiltrate.  There is a somewhat 
fibronoducal pattern to the mid and lower lung fields 
bilaterally which may represent some degree of intersititial 
fibrosis."  However, there is no clear diagnosis for 
asbestosis or whether it is related to service.  See Dr. J. 
J. Cuffe private treatment record, dated March 2006.

Another private treatment from Dr. J. P. Krainson reported 
the Veteran exhibited parenchymal and pleural abnormalities 
consistent with pneumoconiosis according to a B reader.  In 
addition, it noted interstitial lung disease consistent with 
asbestos exposure/asbestos related diseases and that findings 
were consistent with silicosis/CWP.  See Dr. J. P. Krainson 
private treatment record, dated May 2006.

In March 2007, the Veteran underwent another VA examination.  
Upon examination and review of the records, the VA examiner 
opined that there is no documented x-ray evidence of pleural 
plaques and pulmonary function test were all normal and that 
there was no evidence of asbestosis at the time.  See VA 
examination, dated March 2007. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

Based on the contradictory nexus opinions and diagnoses, and 
the Veteran's and his wife's testimony statements, the Board 
finds that further development is necessary before a final 
determination is made. Therefore, the Veteran should be 
afforded a VA examination to determine clarify the diagnosis 
and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) 
(2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to 
assist may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should schedule the Veteran for 
a VA examination by a physician 
knowledgeable in pulmonary disorders.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact 
should be acknowledged in the report.  
Following a review of the relevant 
evidence in the claims file, obtaining 
the Veteran's military and employment 
history, the clinical examination, and 
any tests that are deemed necessary, to 
include appropriate X-rays, which 
should be reviewed by a designated "B 
reader" radiologist (i.e., one 
certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:
 
a) Does the Veteran have asbestosis? 
    
b) Is it at least as likely as not that 
any lung disease that is currently 
present began during service or is 
causally linked to any incident of 
active duty, to include exposure to 
asbestos?
    
A copy of the "B reader's" report must 
be included in the claims file.  The 
examiner should specifically comment 
upon the role of pre/post-service 
asbestos exposure and address the B 
reader findings of Dr. R. C. Bernstein 
and Dr. J. P. Krainson.  The examiner 
must explain the rationale for all 
opinions given.  If the clinician is 
unable to answer any question presented 
without resort to speculation, he or 
she should so indicate.  All testing 
deemed necessary by the examiner should 
be performed and the results reported 
in detail.  

2.	Then, the Veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


